Case 3:21-mj-00030-HTC Document 12 Filed 03/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

MEMORANDUM

 

UNITED STATES OF AMERICA
District of Columbia Case No:
-Vs- 1:21-mj-00198

TRISTAN CHANDLER STEVENS

 

DATE: February 12, 2021

Your Case No.: 1:21-mj-00198

TO: United States District Court
District of Columbia
333 Constitution Avenue N.W.
Washington, DC 20001

FROM: Keri Igney, Courtroom Deputy for
Hope T. Cannon, United States Magistrate Judge
United States Courthouse
One North Palafox Street
Pensacola, Florida 32502

SUBJECT: Rule 5 Proceedings

The above-styled case originated in your division. Enclosed please find copies of documents regarding
proceedings held in the Northern District of Florida in Pensacola, Florida wherein the following action
was taken:

INITIAL APPEARANCE: February 5, 2021

CHARGING DOCUMENT: Criminal Complaint/Arrest Warrant

CJA23; Appointment of Federal Public Defender for limited purposes

Waiver of Rule 5 Hearing: Identity Hearing waived.

Detention Hearing February 10, 2021

Preliminary Hearing February 10, 2021

Order Setting Conditions of Release

Order of Release with order to appear before Magistrate Judge Robin Meriweather February 18, 2021
at 1:00 p.m. Zoom instructions provided to Defendant and Defendant’s counsei.

Please sign and return a copy of this memorandum to confirm receipt.

Received: Z / 25, Lapa

 

 
 

Case 3:21-mj-00030-HTC Document 12 Filed 03/04/21 ° Page 2 of 2

peters EE tg, et

 

 

UNITED STATES DISTRICT AND -

     

‘CAPITAL DISTRICT p08 SATS erent Slee

BANKRUPTCY COURT L fey: LISS POSTAGE D> PrNev Bowes

FOR THE DISTRICT OF COLUMBIA MAR 2021 PM 4 | 0S” ee eee
OFFICE OF THE CLERK = ey

uP 20001 $ HOG.545

= OOOISISOS7 MAR. O1. 2024,

E. BARRETT PRETTYMAN COURTHOUSE
WASHINGTON, DC 20001

 

OFFICIAL BUSINESS

woe,

ee

eee TA ppt
Degg JUN yt i
Kerl Igney- Courtroom Deputy for I peppy dln

Hope T. Cannon US Migis

| : trat

United States Courthouse ae eucige
One North Palafox Street

Pensacola, Florida 32502

a

“RECEIVED WAR G4 282

PULL TIT ae men get gue ae sree
Py thane} 2 ryt atest, Seg does Seetaeet
wanratte tt 2 ort erie ute fenadiny fort

 
 
